The re-hearing was granted; and after the argument
Porter, J.,
delivered the opinion of the court. The children of Guy N. Destrehan, deceased, who have accepted their father’s succession, with the benefit of an inventory, claim the portion in their grandfather’s estate to which their father, if alive, would have been entitled. Their uncles and aunts, with whom the partition is to be made, insist, that they must bring back into the succession and collate, various sums of money received by Guy N. Destrehan in his life time; and among others, the sum which is evidenced by his note in favor of his father, for $58,564, payable four years after date. This collation the grand children insist they are not obliged to *579make, and the legal rights of the parties on ... „ . , . thss issue, torm the principal question to be decided in the cause, and the only one which presents any difficulty in the decision.
After the first argument, we were of opinion that the grand children were not obliged to collate the note on which this contest has arisen. That opinion was principally founded on the article of our former code, which declares that “ burthensome obligations and mercantile transactions, which the son executes with his father are not subject to collation, unless there has been, on the part of the father, an express or tacit intention of bestowing an advantage on his son.” The words of the law certainly authorised this construction; and the reason, on which the whole of the doctrine in regard to collation rests, gave it support. It might well be supposed to have been the intention of the law maker, that the son who received any thing in advance of his future claims as heir should collate; but, that if he entered into contracts with his father, as with a third person, they should be considered as ordinary obligations, to be discharged in the usual way, with all the burthens attached to them; and that he could not be permitted, *580after so contracting, to free himself from these. burthens, release bim&elf from the interest, antj cojja(e -with his co-heirs, the principal a^one- The objection urged against this construction, that in no case of the obligation from the son to the father, can there be a tacit, or express intention, of bestowing an advantage on the son, appears to us of little weight; many instances might be supposed, in which that intention might be expressed by the note; many more where it would be implied. We shall take one by way of example, and it will suffice: if the father lends the son a large sum of money, without interest, and takes his note, payable at a remote period of time, for the principal, there is a clear intention evidenced of bestowing an advantage on him; and the co-heirs would assuredly have a right to demand that the sum of money so obtained should be brought back into the mass and collated. Civil Code, 196, art. 206.
But on the second argument, another provision in our law has been discovered, which has an important effect on the construction of the article just commented on. It is that which declares, that on the partition of an «•state each of the co-parceners must collate *581conformable to the rules hereafter prescribed; for gifts made to him, or debts by him due, This provision is directly opposed to the construction contended for, of the 20títh article. It makes debts expressly subject to collation, and does not distinguish of what kind, whether those that carry interest, or those that do not. Under such circumstances it is our duty to seek for a construction that will prevent these two provisions from clashing with each other, We must, as we have-often done before, interpret in such a way, as wilt if possible, give every part of the law effect. Civil Code, 188, art. 178.
To do so is not an easy task. The counsel have contended that the expressions u bur-thensotne obligations and mercantile transactions which the son executes with the father,” mean burthensome obligations which the father executes to the son. Such an interpretation does considerable violence to the language u-ed in the law; for a man who receives a note from another, can hardly be said to execute the rote with the person, who is bound to hiui. But there is a stronger argument against this iiferpret A;< to be drawn from the previous.and immediately preceding *582articles, to that which in those words are found. By them ail kinds oí feigned or simulated obligations from the father to the son are expressly provided for. It cannot be believed then, it was the intention of the law maker to provide, by ambiguous and doubtful terms, for cases on which he had the instant before expressed himself in clear and explicit language. Civil Code, 194, art. 205.
But it is not necessary to give any opinio» on this point, for it is not requisite to a decision of the case before us. Perhaps when it is presented in such a way as it must be settled, it will be found that those obligations which, in pursuance of the words of the law, the son executes with the father; that is, jointly with him, are these which are contemplated by this enactment. The clause immediately follows the provision in relation to partnerships; and it is more than probable that while the subject of contracts, in which the father and son act together, were under the consideration of the legislature, that it was thought necessary to provide for those in which they might have a joint interest, as well as those in which there was a partnership, properly so caused. It is not *583to be disguised, that this interpretation is liable to objections, but we think it presents fewer than that contended for by the appellees. The plain meaning of the words used, was, that which we at first gave to them: obliged to abandon our first impressions, in order to make the law consistent throughout, we can only lake that which presents the least difficulty, for it is impossible to come to clear concia* sions on such obscure legislation.
We have’ conducted the inquiry so far in relation to the rights of the father of the grand children. If he were presenting himself with his brothers and sisters, it is the opinion of the court that he would be obliged to collate the debt, which the note produced in evidence, shows to have been due by him.
This opinion brings us to the second, and equally important question in the cause; that is, whether the grand children are obliged to collate the debt due by their father, whose succession they have accepted with the be nefit of an inventory.
The affirmative of this position has been supported ; on the general principle that the representative never can have more or greater rights than the represented; that positive texts *584of our law have established this doctrine in . ⅛ regard to grand children; and that if the law were even doubtful, the court should prefer the interpretation, which, by establishing equality between the heirs, would do justice.
The proposition, that the representative never can have more rights than the represented, struck us, on the argument, as entitled to great weight, and as almost conclusive on the case; further reflection, however, has convinced us that it must be admitted with many modifications: taken abstractedly it cannot he controverted; for, independent of positive legislation, a man cannot give to another, rights which he does not possess. But where the representation is created by positive authority, it is subject to all the modifications which the creator may choose to attach to it; thus, in relation to our political representatives, it is well known they have rights conferred on them which their constituents do not possess either individually or collectively : the right not to be questioned for any speech, or debate; the privilege from arrest, &c. So in respect to the representation which is created by law, for dividing estates among individuals; if it should be found, on further examination, that *585it has been established with limitations to the . general principle, we are satisfied that, the general principle,cannot prevent these limitations from having effect
Bui it is said, the positive provisions of our law on Use subject, now unde?- consideration, support the general principle relied on. The first article quoted, is that in relation to the manner in which children are called to the succession of their grandfather, where their uncles and aunts are alive; and it siates, that the grand children coming in by way of representation, whatever may be the number, shall not receive among them ail, any thing more, than the share, or shares, which would have belonged to their fathers and mothers. This law follows that which declares, that where all the sons and daughters are dead, the children shall take by heads; and is providing for the number of shares into which the estate shall be divided, in case some of the former are alive. It is of importance then, in the present inquiry, only as, establishing that children coming to the partition of a succession under the circumstances which this case presents, ''ome in by representation. Civil Code, 150, art. 29.
“ Representation is a fiction of the law, *586. the effect of which is to pot the representative in the place, degree, and rights of the represented” Civil Code, 148, art. 18.
This provision, if taken alone, certainly goes the whole length for which the appellees contended. Before noticing, however, the important limitation which the legislator has thought proper to affix to it, in relation to the subject under consideration; it is necessary to a true construction of the article in which that limitation is found, to bring into view some of the other provisions of the code,on the same matter.
“ One can represent a person, to the succession of whom he has renounced. Thus it is not necessary that the children who succeed by representation should be heirs of their father and mother. Although they should have renounced their succession, they are nevertheless fit to represent them in the succession of their grandfather, or other ascendants.” Civil Code, 148, art. 25.
Now, here is ⅜ provision which cannot be reconciled with the effect, which it is contended should be given to the general rule already cited. According to that rule, the representative shall have the same rights as the *587renresented. This provides, that the child * . . who has renounced his father’s succession may still represent him in that of the grandfather. It is a formal provision of our law, Shat children who have renounced, or accepted, with the benefit of an inventory, are not responsible for the debts of their ancestor; then if they can represent their father, although they have renounced his estate, they stand in a different situation from him; for he would have to pay any debt he might owe to his father, or others.
The next succeeding article to that just quoted, shows still more clearly, what is meant by representation, and with what limitation it must be understood. “ When a person has been disinherited by his father or mother, or excluded by cause of unworthiness, his children cannot represent him, in the succession of their grandfather or other ascendants, if he is alive at the time of opening the succession; but they can represent him, if deceased before. Civil Code, 148, art. 26.
From this provision it follows, that the representative may have more rights than the represented. The child, if alive could take *588nothing: the child represents him, and yet takes ihc share in the grandfather’s estate., which the father could not have taken.
Acting on the same principle, that the representation of the father is a mere fiction of the law, the legislator has affixed a most important limit to it, in relation to the obligation of the grand children to collate. The provision in our code is in these words; “ In like manner the grand child, when inheriting in his own name from the grandfather or grandmother, is not obliged to refund the gifts made to his father, even though he should have accepted his succession; but if the grand child comes in only by right of representation, he must collate what has been given to his father, even though he should have renounced his succession. Civil Code, 191, art. 203.
The difference of the obligation between the father, and his son, in regard to the collation in the grandfather’s estate, cannot be more strikingly shown than by quoting again from the code the provision in respect to the father, and placing it in opposition to that, which imposes this burthen on the grand child. When the former partakes, «the mass *589Bui the latter must include the .collations.which each co-parcener may have to collate, conformable to the rules hereafter prescribed, for gifts so made to him, or debts by him due. are only obliged to bring in what has been given to their ancestor. Now if gifts included debts. why .the use of the latter word in speaking of the obligations of the father? If it did not, why confine the obligation of the grand children to what had been given? The only answer we can conceive to this .inquiry is, that the legislature intended to make a difference. That they have done so, no one who compares the phraseology of the two provisions, can for one moment hesitate to admit.
These positive provisions of our law, and the reasoning just used on them, furnish, we believe, a complete ansugMto the maxim so much pressed on us in ISjaHRment, qui jure alterius utitur, eodem jure uti debet. To this rule, to which it was said there was no exception, we have seen there are many. The error of giving it so much importance, proceeds, from confounding representation, with transmission. The latter arises from a right vested in one person being transferred to another. In such case, he who receives it can have no other, or *590greater rights, than the person from whom it has passed. As, if the father should die after the succession was opened, and his children came forward to represent him in the partition of their grandfather’s estate; in such case they could take neither more, nor less, than he did. But when the father dies before the grandfather, the grand children do not take their right from their father; they recenc it from the lawr, independant of his acts or his will; and even when he should have manifested a contrary intention. This distinction, which is obvious enough, does not originate with this court; it is taken from the jurists and tribunals of France, who have commented on those articles of the Napoleon Code, from which ours are copies : and they deduce from it the necessarj^Bjj^equence, that the grand child, when he TtiSUfflKri by representation, is not obliged to pay the debts of his father. Manuel de Droit Français, art. 741, in note ; Journal des Audiences, 177 ; Toullier Droit Civil Français, vol. 4, lib. 3, tit. 1, cap. 3, nos. 186, 187 ; Delvincourt, Cours de Code Civil, Notes et Explications, 28; Paillet, Legislation et Jurisprudence des Successions, vol. 2, 600.
The author last cited, in laying down the *591principle, that the grandchild, when he takes by representation, is not responsible for the debts due by the father, suggests a doubt whether the rule applies to those due by the latter to the grandfather, and refers to the observations of Merlin on that point. We have followed the reference, and perused it with attention; as we have also a work not cited in argument, Chabot on Successions, in which the same doctrine is found. Both these writers state, that the grandchild is obliged to collate, the gifts made to the father, and the money lent to him. Repertoire de Jurisprudence, vol. 10, p. 686; Chabot sur la loi des Successions, (ed. 1818) vol. 3, p. 366.
We are unable to see on what grounds this doctrine rests, or how a law which says, that the grandchild shall collate gifts made to the father, can be extended to debts due by him for the loan of money on interest; or any other onerous contract in which the pecuniary interests of the grandfather formed the leading motive of the contract, instead of the advancement of his child; or why the children of the grandfather should be preferred in virtue of such obligations, to any other creditor. If by the expressions used by Merlin, un simple *592pret d'argent. be meant, a loan of money witfa- , E” ■ out interest- the doctrine is intelligible enough; for) t^je advancement of the father must be presumed the ruling motive. Other writers confine the obligation of the grandchildren to what has been given, Toullier, Droit Civil Français, vol. 4, liv. 3, tit, 1, cap. 6, no, 459, Delvincourt, Cours de Code Civ, vol. 3, note to p. 38.
The reasons adduced for establishing this doctrine is, that the representative cannot have more rights than the represented. We have already expressed ourselves fully on this point; hut, if this be the ground on which the obligation of the grandchild to collate money lent his father on interest be placed, then we are unable to perceive why the obligation should stop there, or on what solid grounds, debts due for property sold to the father, or on any other onerous contract, should be excluded : yet, not a writer whom we have been able to consult, carries the obligation thus far. To this doctrine, therefore, we cannot assent, opposed as it is, to what we believe the language and the spirit of the law, and to show more clearly the soundness of the construction we have adopted, and place the whole merits of this part of the. sub-*593,oct at once before the minds of others. We ' .. m shall bring together the several enactments, and close our observations on their legal con-struetion, by reference to a general principle, the truth of which we have never,.heard contested.
The first provision in the code which furnishes the general principle, declares, that the representative shall have the same rights as the represented.
The second provides, in relation to this particular subject, that the represented (the father) shall collate the debts due by him.
The third declares, that the representative (the grandchild)1 shall collate the gifts made (to the father) the represented.
The question then is, whether the,limitation here affixed to the general principle, is to control it. Now, there is no rule better known, and we may add, more frequently acted on in the interpretation of statutes, than this: that general provisions are controled, by special enactments which follow them. They are always understood to be exceptions^: which the law maker establishes to the general principle.
And why should this exception not be *594made ? and is not the limitation which thé ' legislature has thought proper to affix to the rjjle. - wise, just and politic, are questions which this court has frequently asked itself in the examination of this subject. The object of the law is, to prevent one child from profiting by parental affection, at the expense of the other. But when the object of the contract has not been the gratification of this ill regulated feeling on the part of the parent, but to- benefit himself, and promote his pecuniary interests ; whether that object be ascertained from selling to the child property at a high price, or lending him money at the heaviest rate of interest which the law will allow; he ought not, nor his heirs ought not, to stand in a better situation than other creditors. Where gain is the motive, the risk of loss should be the consequence. Nor can it be excluded from the consideration of this part of the subject, that the influence of parental authority, and the confidence which flows from filial affection, may induce the child to enter into contracts with the father, which Would not be made with other persons, and that the law is both benevolent and wise, in refusing to such agreements any preference over others.
*595Blit it is said this construction violates every principle of equity. If by equity be meant giving to each child, and the represen-salives of each child, exactly the same sum out of the grandfather’s estate, then this opinion does violate that equity. But abstractedly considered, we apprehend there arc few who will admit this proposition : this court cannot. The equity, independent of positive regulation, we should rather think depends on the particular circumstances of each case If the grand children, to the claims of orphan-ship and infancy, add those of poverty; and are opposed to wealth, and age, the equity would be the other way. But those matters deperfd entirely on positive law, and the opinion we have enounced, can only be inequitable in as muck as it is contrary to law. When all the parents are dead, the grand children, by a positive provision of our code, take alike, no matter what sum their fathers or mothers may have received. By the former jurisprudence of this country, grand children were not obliged-to collate even the gifts made to their parent, unless the object given, descended to them and they profited by it. The equity therefore relied on, receives as little sanction from our *596ancient and present legislation, as it does from the common feeling- of mankind. Civil Code 194, art. 203 ; Febrero, p. 1, cap. 1, §7, no. 117. The real question-in the cause is, was the money given in advancement of the son’s claims in the succession of the grandfather If it was, then the grand child should collate it. If on the contrary, it was a contract by which the parties became creditor and debtor in the common acceptation of the terms, then it must stand on the same footing as ordinary claims arising out of agreements entered into with strangers. The appellees, aware of this, produced parol evidence in the court of the first instance, to take the transaction out of the ordinary course of business, as evidenced by the obligation. Before, however, noticing that evidence, it is proper to set out the note itself. The following is a translation of it:
$58,564, New-Orleans, 30 April, 1822,
On the first day of April, 1826,1 promise to pay to the order of Mr. Jean Noel Destrehan, at the domicil of-Mr. David Oliver, the sum of fifty-eight thousand five hundred and sixty-four dollars, value received.
Signed , G-. N. Destrehan
*597Of this sum, according to ihe grand chil* dren, $21,000 was composed oí inte rest, bur the appellees insist that only S1 B,5o1 of ihc whole amount was formed in this way. It is immaterial which we adopt, in seeking for the character of the transaction.
Scarcely any agreement which could be produced in a court of justice, would less evidence an intention of a father bestowing a benefit, or conferring an advantage on his child. The note is made negotiable, and a domicil different from that of the drawer, given to facilitate this object. The heaviest rate of interest which the law will permit is charged; and a certain day fixed for the payment, at the expiration of which it could be enforced. We are at loss to imagine what other features could have belonged !o the contract, if the son had borrowed from a total stranger. The term of credit given, shows almost conclusively, that the son was not to pay out of his claims on the fathers estate. The heavy rate of interest repels the idea, that any advantage was to be conferred.
Nothing in the parol evidence destroys the strong conviction produced by these facts.
The first witness says, lie understood from *598the son that the note was given for diñé rent W advances which the rather had made to him. anc] tjla[ the son in speaking of them, spoke f them as sums which he would never be called on to repay, and stated that it appeared to be his father's attention to make the advances part of the share which might be coming to him out of his father's estate.
That such was the son's hope we believe; but the contract shows that it depended entirely on the father's pleasure, whether that hope should be realised or not. The witness does not state the money was lent on these terms. The note contradicts any such idea. The son did not say the father had given him the money in advance of what he might expect as heir. He only stated that it appeared to be his intention to consider it such.
This evidence does not take the case out of an ordinary loan of interest.
That in relation to the expressions used by the father, is still weaker. There is no ac-knowledgement by him, that the money was given to his son, nor any thing like it, unless one should consider such the statement, of the witness, that Mr. Destrehan the father, manifested some reluctance in making the *599.tilvanee of $ 10,000 to his son G. .N, Desire-han, and observed " that he did so on account of the plantation then purchased by his son.” But these expressions are too equivocal, to destroy the plain import of the instrument. An engagement, to pay at a certain time with interest, is better evidence of what the parties meant, than that furnished by conversations of this kind.
The strongest argument, in favor of the father’s intention to consider this as money given to the heir, is the entrusting him so large a sum of money without security. And we do believe that it may have entered into the consideration of the former, that if the money was not repaid the son would be obliged to collate it out of his claims on the. succession. But it is clear that he did not look to that alone, that he reserved to himself the right of enforcing his demand, whenever the credit which he gave should expire.
We therefore conclude -that, the money, which formed the consideration of this note, was not a gift from the father to the son; and that, as the law confines the obligation of the grand children, to bring into collation that which was given to their father the court *600below erred .in compelling the appellants to ... 1 deduct it out of. their share in J. N* Destre-han»s estate>
In the examination of this case a difficulty occurred to us, in relation to the manner in which the minor heirs have entered into the succession of their father. We have doubted whether an absolute renunciation was not necessary, instead of an acceptance with the benefit of an inventory. It is stated affiraia ti ly by several of the writers, that grand children taking the property in the grandfather’s estate, are not responsible for the debts of the father, when they renounce the succession of the latter. Their rights, when they accept with the benefit of an inventory, f.do not seem to have been noticed. After ,. much reflection we are unable to distinguish the one case from the other. The beneficiary heir is regarded merely as the administrator of the estate. And he is responsible no further than for the amount of the property belonging to the father, which comes into his ^ bands. Now that which the grand child takes in the grandfather’s estate is not the property of the father, for the .latter died before the succession was opened, consequently nothing *601was vested in him, which he could transmit to the son. . -
This case, as it will be'seen, is one in which there is much difficulty, and we have felt con-sideralffie doubts in regard to the true con-' struction of the articles in our code on which this contest has arisen. That which we have given, we believe to be freer from objections, than any other which can be adopted, and on the whole we do not think that the former judgment of the court requires any alteration.